Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on July 12, 2022.
3.	Applicant’s amendment filed on July 12, 2022 has been received, entered into the record and considered. As a result of the amendment filed on July 12, 2022, claims 27, 34 and 36-38 have been amended.
4.	After a thorough search and examination of the present application and in light of the prior art made of record and applicant’s amendment and remarks filed on 07/12/2022, and the examiner’s amendment stated below, claims 21-40 (renumbered as claims 1-20) are allowed.
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
 				Examiner’s Amendment
6.	Authorization for this examiner’s amendments stated below was given in a telephone interview with Mingyu Kim (Reg. No. 77,390) on Tuesday August 16, 2022.
	In the Claims:
	Please amend claim 21 as follows:
21.	(Currently Amended)  A computer-implemented method comprising:
receiving a request to enable versioning for data objects stored by a storage service, the request including a partition identifier associated with the storage service;
obtaining a first data object for storage associated with the partition identifier;
designating a first version number associated with the first data object to a current version and a first expiration of time to the first data object based at least in part on a policy associated with the partition identifier;
obtaining a second data object for storage associated with the partition identifier, the second data object designated as a new version of the first data object; 
designating the first version number associated with the first data object as a non-current version; and 
designating a second version number associated with the second data object as the current version and a second expiration of time to the second data object based at least in part on the policy associated with the partition identifier, the second expiration of time specifying a second interval of time after which the second data object can be deleted.
					Allowable Subject Matter
7.	Claims 21-40 are allowed.
8.	The following is an examiner statement of reason for allowance:
	Interpreting the claims in light of the specification examiner find the claimed invention is patentably distinct from the prior art of record. The prior art of record does not explicitly disclose or render obvious the claimed invention as a whole as recited in the amended independent claim 21, 27 and 34.
An updated search of prior art in domains (EAST, Google, Google Scholar and ip.com) has been conducted. The prior art searched and investigated do not fairly teach or suggest teaching of the subject matter as described by the combination of the element presented in each of the independent claims 21, 27 and 34.               
The dependent claims 22-26 depending on independent claim 21, dependent claims 28-33 depending on independent claim 27, and dependent claims 35-40 depending on independent claim 34 are also distinct from the prior art for the same reasons.
9.	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
				Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167